DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 01/15/2021. Claims 1-12 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10-11 and 12 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (EP 2,661,006 B1) in view of NPL- OPPO: "HARQ Enhancements for NR-U", 3GPP Draft, 3GPP TSG RAN WG1 #98bis, R1-1910792, 8 October 2019 (2019-10-08), XP051809198, 8 Pages; hereinafter “R1-1910792”.
For claim 1:  
Ahn discloses a method by a user equipment (UE), the method comprising: 
receiving a radio resource control (RRC) configuration carrying a configuration for a first downlink (DL) channel and an uplink (UL) channel (see Ahn, at least paragraph [0114]; [0127]; [0150] the BS reports a plurality of available candidate resource indices to the UE by using a higher layer message such as an RRC message, and [0115]; BS uses the ARI on the PDCCH for scheduling the PDSCH to indicate one of the four candidate resource indices and the PUCCH format 3 is determined from the selected resource index);
receiving the first DL channel and a second DL channel (see Ahn, at least paragraph [0118]; [0119]- [0123]; a UE first receives a DL grant on a PDCCH, and subsequently receives a transport block through a PDSCH indicated by the DL grant. This implies that PDCCH monitoring is accompanied in every transport block, which is called dynamic scheduling; [0131]-[0132]; [0144]-[0146]; [0149]; [0153); and 
Ahn does not explicitly disclose canceling the UL channel when a timing condition between the first DL channel and the second DL channel is satisfied.
NPL-R1-1910792, from the same or similar fields of endeavor, discloses PUCCH in slot n can be canceled if the processing time is satisfied (see R1-1910792, at least proposal 8; figure 6).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by NPL-R1-1910792. The motivation for doing this is to provide a system networks in order to avoid such loss, enhancement on updating of HARQ timing.
For claims 2 and 8: 
In addition to rejection in claims 2 and 8, Ahn- R1-1910792 further discloses wherein the timing condition is that the second DL channel is received no later than the first DL channel (see Ahn, at least paragraph [0017]; configured to receive a semi-persistent scheduling (SPS) downlink transport block on a physical downlink shared channel (PDSCH) without a corresponding physical downlink control channel (PDCCH) in one of the M downlink subframes on a serving cell, receive a downlink grant on a detected PDCCH in one of the M downlink subframes on the serving cell, the downlink grant including a downlink assignment and receive a downlink transport block on a POSCH indicated by the downlink assignment on the serving cell, determine a 2 bit ACK/NACK for the SPS downlink transport block and the downlink transport block and a resource index from a plurality of resource indexes, modulate the 2 bit ACK/NACK to generate a modulation symbol and transmit the modulation symbol on an uplink control channel configured by the determined resource index; [0078]-[0079]; [0086]-[0088], [0117]-[0127]).
For claims 4 and 10:  
In addition to rejection in claims 4 and 10, Ahn- R1-1910792 further discloses wherein: the first DL channel is a semi-persistent scheduling (SPS) physical downlink shared channel (PDSCH) configured by one of one or more SPS configurations (see Ahn, at least paragraph [0118]; [0119]- [0123]); the UL channel is a physical uplink control channel (PUCCH) for hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback of the SPS PDSCH; and the second DL channel is a physical downlink control channel (PDCCH) carrying an SPS PDSCH release of one or more of the SPS configurations (see Ahn, at least paragraph [0117]- [0119]- [0123]; [0122]; [0144]; an SPS PDSCH, and the PCC-PDCCH with the DAI value 1 and/or 2, the UE can perform ACK/NACK channel selection for the PUCCH formats 1a/1b on the basis of a resource index selected for SPS and a resource index acquired from a resource of a corresponding PCC-PDCCH).
For claims 5 and 11:  
In addition to rejection in claims 5 and 11, Ahn- R1-1910792 further discloses wherein the SPS PDSCH release is carried in a downlink control information (DCI) format (see R1-1910792, at least proposal 2, method 1, case 2; the HARQ-ACK
bit(s) corresponding to the fallback DCI(s) in CSS should be mapped to the end of HARQ-ACK codebook, similar as SPS PDSCH in Rel-15 type-2 HARQ-ACK codebook. Furthermore, if the multiplexed group-based HARQ-ACK is triggered for retransmission, the HARQ-ACK bit(s) corresponding to the fallback DCI(s) in CSS should be simultaneously retransmitted). The motivation for doing this is to provide a system networks in order to avoid such loss, enhancement on updating of HARQ timing.
For claims 6 and 12:  
In addition to rejection in claims 6 and 12, Ahn- R1-1910792 further discloses wherein the timing condition is that a last symbol of the PDCCH is received not after a last symbol of the SPS PDSCH in a slot (see R1-1910792, at least figure 7; proposed 8; do not support that HARQ-ACK timing for a PDSCH scheduled with a non-numerical value for K1 is determined by an earlier DCI. If the HARQ-ACK timing in earlier DCI is expected by gNB, the non-numerical value for Kl should not be indicated in the later DC and UE is not expected to receive a DCI scheduling a given PDSCH group with a non-numerical K1 and a DCI scheduling the same group with a nume1ical K1. If this case is not avoidable).
For claim 7:  
For claim 7, claim is directed to a user equipment (UE) which has similar scope as claim 1. Therefore, claim 7 remains un-patentable for the same reasons.
Claims 3 and 9 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (EP 2,661,006 B1) in view of NPL- OPPO: "HARQ Enhancements for NR-U", 3GPP Draft, 3GPP TSG RAN WG1 #98bis, R1-1910792, 8 October 2019 (2019-10-08), XP051809198, 8 Pages; hereinafter “R1-1910792” further in view of Seo et al. (EP 3,270,642A1). 
For claims 3 and 9: 
In addition to rejection in claims 3 and 9, Ahn- R1-1910792 further discloses DL subframe is divided into a control region and a data region in the time domain (see Ahn, at least paragraph [0029]; [0030]; the UL-DL configuration is received from the BS, the UE can know whether a specific subframe is the DL subframe or the UL subframe according to the configuration of the radio frame), but does not explicitly disclose wherein the first DL channel overlaps the second DL channel in a time domain.
Seo, from the same or similar fields of endeavor, discloses a UE may receive only the specific downlink channel and drop reception of other channels which partially overlap with the specific downlink channel in the time domain (see Seo, at least paragraph [0069]).
 Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Seo. The motivation for doing this is to provide a system networks in order to rapidly transmit low latency data.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Huang et al. (U.S 11,096,219), discloses UE receives a first SPS PDSCH via PDSCH antenna port QCL information. LG ELECTRONICS: “HARQ Procedure for NR-U,” 3GPP Draft, 3GPP TSG RAN WG1 #98bis, R1-1910821 NR-U HARQ FINAL, No. Chongqing, China; 20191014 – 20191020, 8 October 2019 (2019-10-08), XP051809211, 22 pages, discloses gNB schedules a PDSCH for the UE in (later) slot n+k, but the UE misses DL grant DCI scheduling the PDSCH.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571) 270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
06/03/2022